1933 Act File No. 333-40455 1940 Act File No. 811-08495 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 2, 2012 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Post-Effective Amendment No. 128 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 129 [X] (Check appropriate box or boxes) NATIONWIDE MUTUAL FUNDS (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 1, SUITE 400 KING OF PRUSSIA, PENNSYLVANIA 19406 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICE) (ZIP CODE) Registrant's Telephone Number, including Area Code: (610) 230-1300 Send Copies of Communications to: ALLAN J. OSTER, ESQ. BARBARA A. NUGENT, ESQ. 1, SUITE 400 STRADLEY RONON STEVENS & YOUNG, LLP KING OF PRUSSIA, PENNSYLVANIA 19406 2 (NAME AND ADDRESS OF AGENT FOR SERVICE) PHILADELPHIA, PENNSYLVANIA 19103 It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on July 6, 2012 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [date] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on [date] pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ X] This post-effective amendment designated a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment Nos. 128, 129 to Registrant's Registration Statement on Form N-1A (the “Amendment”) is being filed under Rule 485(b)(1)(iii) and incorporates by reference (i) the Prospectus relating to Nationwide Global Equity Fund and Nationwide High Yield Bond Fund, which are series of Nationwide Mutual Funds; (ii) the Statement of Additional Information relating to certain series of Nationwide Mutual Funds; and (iii) the Part C.This Amendment is being filed for the purposes of delaying the effectiveness of Post-Effective Amendment Nos. 124, 125 until July 6, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment Nos. 128, 129 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Township of Upper Merion, and Commonwealth of Pennsylvania, on this 2nd day of July, 2012. NATIONWIDE MUTUAL FUNDS By:/s/Allan J. Oster Allan J. Oster, Attorney-In-Fact for Registrant PURSUANT TO THE REQUIREMENTS OF THE SECURITIES ACT OF 1933, THIS POST-EFFECTIVE AMENDMENT NOS. 128, , 2012. Signature & Title Principal Executive Officer /s/ Michael S. Spangler* Michael S. Spangler, President and Chief Executive Officer Principal Accounting and Financial Officer /s/ Joseph Finelli* Joseph Finelli, Treasurer and Chief Financial Officer /s/ Charles E. Allen* Charles E. Allen, Trustee /s/ Paula H.J. Cholmondeley* Paula H.J. Cholmondeley, Trustee /s/ C. Brent Devore* C. Brent Devore, Trustee /s/ Phyllis Kay Dryden* Phyllis Kay Dryden, Trustee /s/ Barbara L. Hennigar* Barbara L. Hennigar, Trustee /s/ Barbara I. Jacobs* Barbara I. Jacobs, Trustee /s/ Keith F. Karlawish* Keith F. Karlawish, Trustee /s/ Douglas F. Kridler* Douglas F. Kridler, Trustee /s/ Jeffrey M. Lyons* Jeffrey M. Lyons, Trustee /s/ David C. Wetmore* David C. Wetmore, Trustee and Chairman *BY:/s/Allan J. Oster Allan J. Oster, Attorney-In Fact
